Citation Nr: 0903265	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  07-06 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right shoulder dislocation.  

2.  Entitlement to service connection for residuals of an ear 
canal infection.  

3.  Entitlement to service connection for residuals of a 
right ankle fracture.  

4.  Entitlement to service connection for dermatitis.  

5.  Entitlement to service connection for acne.  

6.  Entitlement to service connection for pseudofolliculitis 
barbae.  

7.  Entitlement to an initial evaluation in excess of 10 
percent for fractured right iliac crest and femur.  

8.  Entitlement to an initial compensable evaluation for 
right heel plantar spur.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1999 to December 
2004.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the 
Washington, D.C., Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the benefits sought on 
appeal.  

In October 2008, the veteran testified before the undersigned 
Acting Veterans Law Judge at the Board's offices in 
Washington, D.C.  A copy of the transcript is of record.  

The issues of entitlement to service connection for 
dermatitis, acne, and pseudofolliculitis barbae are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  Competent evidence of current residuals of a right 
shoulder dislocation is not of record.  

3.  Competent evidence of current residuals of an ear canal 
infection is not of record.  

4.  Competent evidence of current residuals of a right ankle 
fracture is not of record.  

5.  The competent and probative medical evidence of record 
demonstrates that the veteran's service-connected fractured 
right iliac crest and femur is characterized by subjective 
complaints of pain.  

6.  The competent and probative medical evidence of record 
demonstrates that the veteran's service-connected right heel 
plantar spur is manifested by subjective complaints of pain 
with no limitation of motion.  


CONCLUSIONS OF LAW

1.  Residuals of a right shoulder condition were not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.159, 3.303 (2008).

2.  Residuals of an ear canal infection were not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.303 (2008).

3.  Residuals of a right ankle fracture were not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.303 (2008).

4.  The criteria for an initial evaluation in excess of 10 
percent for fractured right iliac crest and femur have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.159, 4.7, 4.71a, Diagnostic 
Code 5255 (2008).

5.  The criteria for an initial compensable evaluation for 
right heel plantar spur have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 4.7, 4.71a, Diagnostic Code 5015 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In regards to the veteran's claims for service connection, 
the Board finds that the VCAA notice requirements have been 
satisfied by the March 2005 letter.  In the March 2005 
letter, VA informed the veteran that in order to substantiate 
a claim for service connection, the evidence needed to show 
he had a current disability, a disease or injury in service, 
and evidence of a nexus between the post service disability 
and the disease or injury in service, which was usually shown 
by medical records and medical opinions.  

Turning to the veteran's claims for increased ratings, the 
claims arise from the veteran's disagreement with the initial 
evaluations following the grant of service connection.  In 
this case, the veteran was provided a VCAA letter in March 
2005 which informed him of the evidence necessary to 
substantiate a claim for service connection.  Courts have 
held that once service connection is granted and the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA obtained the veteran's service 
treatment records.  The Board notes that the record was held 
open for 30 days; however, as of this date no additional 
medical evidence has been submitted.  The veteran was also 
provided VA examinations in connection with his claims.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection Claims

The veteran contends that service connection is warranted for 
his residuals of a right shoulder dislocation, an ear canal 
infection, and a right ankle fracture.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  To prevail on the issue of service 
connection, there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the clam or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Due to the similar medical history and evidence related to 
the claims, as well as the similar disposition of the issues, 
the Board will address them in a common discussion.  

The Board has carefully reviewed the evidence of record and 
finds that the  preponderance of the evidence is against the 
grant of service connection for residuals of a right shoulder 
dislocation, an ear canal infection, and right ankle 
fracture.  The Board acknowledges that the veteran was 
treated for an infected ear condition, a right high ankle 
stress fracture, and a dislocated right shoulder during his 
active military service.  However and more importantly, based 
upon the evidence in the claims file, no current diagnoses 
for these claimed conditions have been entered.  In fact, the 
veteran was afforded a VA examination in March 2005.  
Although the examiner diagnosed the veteran with recurrent 
external ear canal infection, status post right shoulder 
dislocations, and status post fracture of the right ankle 
times two, the examiner specifically noted that there were no 
current residuals or complaints relating to an external ear 
canal infection, a right shoulder dislocation, or fracture of 
the right ankle.  

The veteran was informed in March 2005, July 2006, and during 
the August 2008 hearing, that he must have evidence of a 
current disability for his claimed conditions.  He has not 
presented any such evidence nor has he provided any 
information as to where VA could obtain such evidence.  Since 
there is no competent medical evidence of any current 
"disability," service connection cannot be granted.  The 
Court has held that a condition or injury occurred in-service 
alone is not enough; there must be a current disability 
resulting from that condition or injury.  See Chelte v. 
Brown, 10 Vet. App. 268 (1997); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (Court stated "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability," 
and held "[i]n the absence of proof of a present 
disability[,] there can be no valid claim"); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992); see Sanchez-
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (symptoms 
alone, without a finding of an underlying disorder, cannot be 
service-connected.)

The Board does not doubt the sincerity of the veteran's 
beliefs that he has residuals of a right shoulder 
dislocation, an ear canal infection, and a right ankle 
fracture.  
However, although the veteran is competent to describe 
symptoms observable to a lay person, he is without the 
appropriate medical training and expertise to offer an 
opinion on a medical matter, to include the diagnosis of a 
specific disability.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

For the reasons stated above, the Board finds that a 
preponderance of the evidence is against the claims of 
service connection for residuals of a right shoulder 
dislocation, an ear canal infection, and a right ankle 
fracture, and there is no doubt to be resolved.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).

Increased Rating Claims

The veteran asserts that he warrants evaluations in excess of 
those that have been assigned to his service-connected 
disabilities.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2008).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

The veteran is contesting the disability evaluations that 
were assigned following the grant of service connection for 
the disabilities.  This matter is therefore to be 
distinguished from one in which a claim for an increased 
rating of a disability has been filed after a grant of 
service connection.  The Court has observed that in the 
latter instance, evidence of the present level of the 
disability is of primary concern, Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. App. 
55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-27.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate, or 
"staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  The factors involved in evaluating, and 
rating disabilities of the joints include weakness; 
fatigability; incoordination; restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).
Fractured Right Iliac Crest and Femur   

During the August 2008 hearing, the veteran testified that he 
suffered a fracture to his right iliac crest and right mid 
femur in an automobile accident during his military service.  
He explained that he was hospitalized for his injuries, and 
since that time, he continues to endure pain.  The veteran 
described the pain occurring in his right hip, femur, and 
right knee, along with flare-ups and painful scarring.  The 
veteran contends that his service-connected fractured right 
iliac crest and femur warrants a higher evaluation.  

In March 2005, the veteran underwent a VA examination.  
During the examination, he informed the examiner that he 
suffered fractures of his right iliac crest, right mid femur, 
and right lower rib cage, which resulted in several surgeries 
involving open reduction and internal fixation of the femur 
as well as placement of pelvic fixation.  Since that time, 
the veteran stated that he endures persistent right femur and 
right iliac crest pain.  He explained that he treated his 
pain with Motrin and Tylenol; however, the pain does not 
prevent him from being employed or performing his daily 
activities.  The veteran denied having any weakness, 
fatigability, decreased endurance, incoordination, or flare-
ups.  

Physical examination revealed an oblique surgical scar over 
the iliac crest area.  There was no swelling present, but 
tenderness to palpation over the area of the scar as well as 
an irregularity palpable along the right iliac crest was 
noted by the examiner.  Range of motion testing of the right 
hip revealed flexion to 95 degrees, extension to 40 degrees, 
abduction to 60 degrees, adduction to 30 degrees, external 
rotation to 30 degrees, and internal rotation to 20 degrees.  
The examiner determined that there was no weakness, 
fatigability, decreased endurance, or incoordination.  X-rays 
reflected status post surgery of the right iliac wing and 
status post insertion intramedullary pin.  The diagnosis was 
status post motor vehicle accident and fracture of the right 
iliac crest, right mid femur, and right rib.  

The veteran was afforded a second VA examination for his 
service-connected disability in June 2007.  The veteran 
informed the examiner of the scars located on his right iliac 
crest, right leg, and right knee.  He noted that he had not 
required any intervention for the scars and there are no 
related symptoms.  The veteran further added that he has pain 
relating to his right iliac crest, which is increased by damp 
weather and running over 0.25 miles.  He rated the pain as a 
two to three out of 10 in terms of intensity and increasing 
to five to seven out of 10 by the damp weather and running.  
He noted that the pain decreased in approximately one hour 
and was often relieved by rest or non-steroidal anti-
inflammatory drugs (NSAIDs).  He denied the swelling, 
redness, heat, stiffness, weakness, instability, locking, 
giving out and lack of endurance.  

Physical examination revealed tenderness on the anterior part 
of the iliac crest with underlying bony depression, but no 
swelling, guarding, redness, heat, instability, weakness, 
abnormal movement, spasm, pain on motion, pain on motion 
against resistance, and pain on repeated movement.  Range of 
motion testing revealed flexion to 125 degrees, extension to 
30 degrees, abduction to 45 degrees, adduction to 25 degrees, 
external rotation to 60 degrees, and internal rotation to 40 
degrees.  X-rays of the right iliac crest showed multiple 
screws due to the surgery with bony changes consistent with 
post-surgical changes and exostosis along the right iliac 
wing.  The examiner noted an old, healed fracture of the mid 
shaft with remodeling and focal cortical thickening and 
callus formation.  The diagnosis was right iliac fracture 
with ongoing symptoms.  

The veteran's service-connected fractured right iliac crest 
and femur is currently evaluated under Diagnostic Code 5255.  
Under Diagnostic Code 5255, a rating of 10 percent is 
warranted for malunion with slight knee or hip disability.  A 
20 percent disability rating is assigned for malunion of the 
femur with moderate knee or hip disability.  A 30 percent 
rating is warranted for malunion of the femur with marked 
knee or hip disability.  A 60 percent rating is assigned for 
fracture of the femur surgical neck with false joint, and for 
nonunion of the femur with loose motion, weight bearing 
preserved with aid of brace.  Finally, an 80 percent rating 
is warranted for fracture of femur shaft or anatomical neck 
with nonunion and loose motion.  38 C.F.R. § 4.71a.  

The terms "mild," "moderate," and "severe" are not 
defined in the rating schedule; rather than applying a 
mechanical formula, VA must evaluate all the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.  
According to VA standards, full hip range of motion is 
defined as 0 to 125 degrees hip flexion and 0 to 45 degrees 
hip abduction.  See 38 C.F.R. § 4.71, Plate II.  

The Board finds that given the general lack of significant 
clinical findings, the level of disability required for a 
rating in excess of 10 percent under Diagnostic Code 5255 is 
not present.  The veteran has been examined by the VA for his 
service-connected fractured right iliac crest and femur on 
two occasions during the course of the appeal,  none of which 
show any significant symptomatology associated with the 
service-connected disability.  Rather, the disability is 
characterized largely by subjective pain complaints.  There 
is no objective evidence of weakness, inflammatory changes, 
instability, swelling, redness, or heat.  The veteran 
retained good range of motion of the hip without difficulty 
or objective demonstrations of pain, and X-rays noted no 
abnormalities.  The veteran's only demonstrated manifestation 
of his service-connected disability is pain to a degree that 
is adequately compensated by the current 10 percent rating.  

The Board also finds that no other diagnostic code pertaining 
to the hip affords the veteran a higher disability evaluation 
for his service-connected fractured right iliac crest and 
femur.  To that end, in the absence of ankylosis of the hip, 
Diagnostic Code 5250 is not for application.  Similarly, 
without evidence of limitation of extension of the thigh, 
limitation of flexion of the thigh, limitation of abduction, 
or flail joint of the hip, Diagnostic Codes 5251, 5252, 5253 
and 5254 are not for application.  38 C.F.R. § 4.71.  

The Board has also considered DeLuca v. Brown, 8 Vet. App. 
202 (1995), in reaching its conclusion in this case.  The 
functional loss due to pain, however, is adequately 
contemplated by the current 10 percent rating under 
Diagnostic Code 5255.  The veteran has not identified any 
functional limitation which would warrant a higher rating 
under any applicable rating criteria.  As such, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 have been 
considered, but they do not provide a basis for an increased 
rating under these circumstances.  

Finally, during both VA examinations, the examiners commented 
on several scars associated with the veteran's service-
connected fractured right iliac crest and femur.  During the 
March 2005 VA examination, the examiner noted an oblique 
surgical scar over the iliac crust area that had noted 
tenderness to palpation over the area of the scar as well as 
an irregularity palpable along the right iliac crest.  In 
June 2007, the VA examiner noted a total of 8 scars relating 
to the veteran's right iliac crest and femur.  As reported by 
the VA examiner, the veteran has a  flat right thigh scared 
measuring at 4 centimeters by 2 centimeters and four flat 
scars on the right knee measuring at 6 centimeters by 0.5 
centimeters, 3.5 centimeters by 0.5 centimeters, 1.5 
centimeters by 0.2 centimeters, and 1 centimeter by 0.5 
centimeters.  The examiner also noted a scar measuring 21 
centimeters by 0.2 centimeters that is depressed in the 
middle and described as "disfiguring."  Finally in the 
iliac area, there was a raised scar measuring 4 by 0.5 by 0.2 
centimeters and a flat scar measuring at 2 centimeters by 1 
centimeter.  

Under 38 C.F.R. § 4.118, Diagnostic Code 7800 provides the 
criteria for rating disfiguring scars of the head, face, or 
neck and does not apply in this situation as the veteran's 
scars are located on his right thigh, right knee, and in the 
iliac area.  Although the Board notes that one of the 
veteran's scars exceeds 39 square centimeters, there is no 
evidence that the scar is deep or causes limited motion to 
warrant application of Diagnostic Code 7801, scars, other 
than head, face, or neck, that are deep or that cause limited 
motion; or Diagnostic Code 7805, scars, other, which are 
rated on limitation of function of the affected part.  The 
scars are not 144 square inches or greater to warrant 
application of Diagnostic Code 7802, scars, other than head, 
face, or neck that are superficial and do not cause 
limitation motion.  There is also no evidence that the scar 
is unstable to warrant application of Diagnostic Code 7803, 
superficial, unstable scars.  Therefore, 38 C.F.R. § 4.118, 
Diagnostic Codes 7800, 7801, 7802, 7803, and 7805 do not 
assist the veteran in obtaining a higher evaluation for his 
service-connected fractured right iliac crest and femur 
disability.  

In view of the Court's holding in Fenderson, the Board has 
considered whether the veteran was entitled to a "staged" 
rating for his service-connected disability, as the Court 
indicated can be done in this type of case.  However, upon 
review of the longitudinal record, the Board finds that, at 
no time since service connection has been in effect has his 
fractured right iliac crest and femur disability been more 
disabling than as currently rated.  

The veteran is competent to report his symptoms; however, to 
the extent that he has asserted he warrants more than a 10 
percent evaluation for his service-connected fractured right 
iliac crest and femur disability, the objective clinical 
findings simply do not support his assertions.  As the 
preponderance of the evidence is against the veteran's claim 
for an increased rating for his fractured right iliac crest 
and femur, the benefit-of-the-doubt doctrine is not for 
application, and an increased rating must be denied.  See 38 
U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.

Right Heel Plantar Spur

During the August 2008 hearing, the veteran stated that his 
service-connected right heel plantar spur warrants a 
compensable rating.  The veteran explained that he endures 
intermittent pain several times a year, which causes problems 
with walking and running.  The veteran asserts that his 
service-connected right heel plantar spur is worse than the 
current evaluation contemplates.  

The veteran's right heel plantar spur is currently evaluated 
as noncompensably disabling under Diagnostic Code 5015, which 
contemplates benign new growths of the bones. 3 8 C.F.R. § 
4.71a, Diagnostic Code 5015.  Under Diagnostic Code 5015, 
benign new growths of the bones will be rated on limitation 
of motion of the affected parts as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5015 (2008).  Accordingly, 
the Board will consider whether the veteran is entitled to a 
compensable evaluation under diagnostic codes pertaining to 
limitation of motion of the ankle and foot.  

Arthritis due to trauma is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative 
arthritis established by x-ray findings is rated according to 
limitation of motion for the joint or joints involved.  Where 
limitation of motion is noncompensable, a rating of 10 
percent is assigned for each major joint (including the ankle 
and the knee) or group of minor joints affected by limitation 
of motion to be combined not added under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion a 10 percent rating is assigned where there is x-ray 
evidence of involvement of two or more major joints, or two 
or more minor joint groups; and a 20 percent evaluation is 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2008).  

Under Diagnostic Code 5271, a 10 percent rating is prescribed 
for moderate limitation of motion of the ankle, and a 20 
percent rating is prescribed for marked limitation of motion 
of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271 
(2008).  Normal ankle dorsiflexion is to 20 degrees, and 
normal ankle plantar flexion is to 45 degrees.  38 C.F.R. § 
4.71, Plate II (2008).

Under Diagnostic Code 5284, a 10 percent rating is assigned 
for other foot injuries with residual moderate symptoms.  A 
20 percent rating is assigned for moderately severe symptoms.  
A 30 percent rating is assigned for severe symptoms.  38 
C.F.R. § 4.71a, Diagnostic Code 5284 (2008).  With actual 
loss of use of the foot, a 40 percent rating is prescribed.  
38 C.F.R. § 4.71a, Diagnostic Code 5284, Note (2007).  

In March 2005, the veteran was afforded a VA examination for 
his right heel plantar spur.  During the examination, the 
veteran informed the examiner that he has a current diagnosis 
of a bone spur along with recurrent heel pain.  He admitted 
to the examiner that he has sought no treatment for his 
condition.  Physical examination of the veteran revealed no 
tenderness to palpation of the right plantar heel, as well as 
the right ankle.  There was also no swelling, deformity, 
pain, weakness, fatigability, decreased endurance, or 
incoordination of the right ankle.  Range of motion testing 
revealed 20 degrees of dorsiflexion, 40 degrees of plantar 
flexion, and 0 degrees of inversion and eversion.  X-rays of 
the ankle and foot reflected calcaneal spur.  The examiner 
diagnosed the veteran with recurrent right plantar heel pain 
and heel spur.  

In June 2007, the veteran underwent a second VA examination 
for his service-connected right heel plantar spur.  Upon a 
review of the claims file, the examiner noted that the 
veteran developed right heel pain and was diagnosed with a 
spur.  He was treated with a three week course of non-weight 
bearing using crutches and a walking stick.  Since that time, 
the veteran has complained of constant pain.  He rated the 
pain at 2 out of 10 in terms of severity, which can often 
increase to 3 out of 10 when driving or riding his 
motorcycle.  The veteran stated that the pain lasts for up to 
an hour; however, he admitted to the heel not being hot, red, 
stiff, weak, unstable, giving out, locking, "getting-
tired," or lacking endurance.  On examination, the examiner 
noted that the veteran had flat arches, but was able to 
support weight on his toes.  There was no edema, tenderness, 
guarding, redness, heat, instability, weakness, abnormal 
movement, spasm, pain on motion, pain on motion against 
resistance, or pain on repeated movement.  Range of motion 
testing reflected 40 degrees of metatarsophageal (MTP) 
flexion, 80 degrees of MTP extension, 35 degrees of proximal 
interphalangeal (PIP) flexion, 60 degrees of distal 
interphalangeal joint (DIP) flexion, and 30 degrees of DIP 
extension.  The examiner diagnosed the veteran with right 
calcaneal plantar spur.  

Based on a thorough review of the record, the evidence does 
not support a compensable evaluation for the veteran's 
service-connected right heel plantar spur under Diagnostic 
Code 5003 or under Diagnostic Code 5271.  Although the 
veteran has complained of pain in his right heel, none of the 
medical evidence of record objectively documents limitation 
of motion in the ankle.  As noted in the March 2005 VA 
examination report, x-rays reflected a calcaneal spur, but 
none of the medical evidence of shows record degenerative 
changes of the heel or evidence of swelling, muscle spasm or 
painful motion.  Furthermore, the veteran's ankle has not 
been limited in motion as range of motion testing during the 
March 2005 VA examination reflected close to normal readings.  
For these reasons, a compensable evaluation under Diagnostic 
Codes 5003 or 5271 is not warranted.

Other diagnostic codes pertaining to the ankle and foot must 
be considered to determine if a compensable evaluation is 
warranted under other criteria.  Schafrath, 1 Vet. App. at 
589.  However, Diagnostic Codes 5277, 5278, 5279, 5281, 5282, 
5283 and 5284 are not applicable here as the clinical 
findings do not reflect that the veteran has a diagnosis of, 
or symptomatology that would be equivalent or analogous to, a 
weak foot, pes cavus, Morton's disease, hallux rigidus, 
hammer toes, malunion or nonunion of the metatarsal bones.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5277, 5278, 5279, 
5281, 5282, 5283 (2008).  To the extent that the veteran has 
a foot injury, as contemplated by Diagnostic Code 5284, based 
on the evidence discussed above, the veteran's right heel 
plantar spur is not of such severity as to warrant a 
compensable evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5284 (2008).  

With respect to the possibility of entitlement to an 
increased evaluation under 38 C.F.R. §§ 4.40, 4.45, 4.59, the 
Board has also considered whether an increased evaluation 
could be assigned on the basis of functional loss due to the 
veteran's subjective complaints of pain.  See DeLuca v. 
Brown, 8 Vet. App. 202, 204-205 (1995); VAOPGCPREC 36-97, 63 
Fed. Reg. 31,262 (1998).  The Board notes that the findings 
do not support an increased evaluation due to functional 
loss.  Although the veteran has complained of pain and 
significant limitation of motion and functional impairment 
due to acute flare-ups, the VA examiners of record found no 
additional functional limitation due to pain, weakness, 
fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-205 (1995).  
There is no indication that pain, due to the veteran's 
disability has caused functional loss greater than that 
contemplated by the 0 percent evaluation assigned.  
Therefore, an increased evaluation is not warranted based on 
application of 38 C.F.R. §§ 4.40, 4.45, and DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran was entitled to a 
"staged" rating for his service-connected disability, as 
the Court indicated can be done in this type of case.  
However, upon reviewing the longitudinal record, the Board 
finds that, at no time since service connection has been in 
effect has his right heel plantar spur been more disabling 
than as currently rated.  

The veteran is competent to report his symptoms; however, to 
the extent that he has asserted he warrants a compensable 
evaluation for his right heel plantar spur, the objective 
clinical findings do not establish a basis for the assignment 
of a higher evaluation.  The benefit-of-the-doubt rule is not 
for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3, 4.7.  

Extraschedular Consideration

The Board notes that an extraschedular evaluation is not for 
consideration.  The evidence does not show that the veteran's 
service-connected right heel plantar spur and fractured right 
iliac crest and femur presented or presents such an unusual 
or exceptional disability picture as to render the regular 
schedular standards impractical.  38 C.F.R. § 3.321(b)(1).  
In deciding this disability rating issue herein, the Board 
has considered the provisions of 38 C.F.R. § 4.10, which 
relate to functional loss as well as the veteran's 
contentions that his service-connected disabilities affect 
his daily activities.  However, the Board finds that the 
veteran's service-connected disabilities are adequately 
compensated for by the evaluations currently assigned.  


ORDER

Entitlement to service connection for residuals of a right 
shoulder dislocation is denied.  

Entitlement to service connection for residuals of an ear 
canal infection is denied.  

Entitlement to service connection for residuals of a right 
ankle fracture is denied.  

Entitlement to an initial evaluation in excess of 10 percent 
for fractured right iliac crest and femur is denied.  

Entitlement to an initial compensable evaluation for right 
heel plantar spur is denied.  


REMAND  

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claims of entitlement to service connection for dermatitis, 
acne, and pseudofolliculitis barbae.  Where the record before 
the Board is inadequate to render a fully informed decision, 
a remand to the RO is required in order to fulfill its 
statutory duty to assist the veteran to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).  

Review of the record reveals that in an April 2007 Deferred 
Rating Decision, the RO noted that a VA skin examination was 
necessary to ascertain whether the veteran has a chronic skin 
disability attributable to his military service.  However, 
upon a review of the claims file, no VA examination for his 
three skin conditions was afforded to the veteran.  As such, 
a remand is warranted to provide the veteran a VA examination 
for his dermatitis, acne, and pseudofolliculitis barbae.  

In order to give the veteran every consideration with respect 
to the present appeal and to ensure due process, it is the 
Board's opinion that further development is necessary.  
Accordingly, the case is REMANDED for the following action:  

1.  Afford the veteran a VA examination 
to determine whether there is a causal 
nexus between his current skin disorders 
and his military service.  All indicated 
tests and studies should be conducted, 
and all findings described in detail.  
The claims file must be made available to 
the examiner for review.  The examiner 
must identify any current disability 
related to his skin, and for any 
disability present, the examiner must 
provide an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent)
that the current skin disability is 
related to his active military service.  
If there is no disability present, the 
examiner should so state.  The rationale 
for any conclusion reached should be 
provided.  

2.  Thereafter, the issues on appeal 
should be readjudicated.  If the benefits 
sought on appeal are not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC) and afforded the 
appropriate time period within which to 
respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


